                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLARENCE EUGENE ALSPAUGH )
III,                     )
                         )
             Plaintiff,  )                                    8:19CV217
                         )
        v.               )
                         )
NEBRASKA DEPARTMENT OF   )                                      ORDER
CORRECTIONS,             )
                         )
             Defendant.  )
                         )


      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Extend Time to Pay Filing Fee (filing no. 10) is
granted.

       2.    Plaintiff must pay an initial partial filing fee of $70.96 on or before July
26, 2019, unless the court extends the time in which he has to pay in response to a
written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution must
collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and forward those payments to the court.

      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

       5.     The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: July 26, 2019: initial partial filing fee payment
due. The clerk’s office is also directed to term the June 28, 2019, pro se case
management deadline.

       6.     Plaintiff is advised that, following payment of the initial partial filing fee,
the next step in Plaintiff’s case will be for the court to conduct an initial review of
Plaintiff’s claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

       DATED this 26th day of June, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




                                             2
